Mr. Presiding Justice F. A. Smith delivered the opinion of the court. 4. Street bailboabs, § 135*—uyhat are questions of fact. Whether a plaintiff was guilty of contributory negligence in riding on the steps of a street car or in failing to discover a fence which struck him, held questions for the jury. 5. Street bailboabs, § 124*—what evidence of an accident is admissible. Evidence that a street car was crowded when stopped by a wagon, shortly before plaintiff was injured, held proper as showing the condition of the car at the time of the accident and as bearing upon the question of the necessity of warning passengers, who were riding on the steps of such car, when it approached a, fence. 6. Negligence, § 214*—when instruction may refer to pleadings. The giving of an instruction referring to the negligence of a defendant “as charged in the declaration” instead of embodying the facts constituting such negligence does not constitute reversible error. 7. Street bailboabs, § 62*—when person is passenger. A person does not cease to be a passenger or lose his rights as a passenger by leaving a street car at the motorman’s request to help in removing a wagon so that the car may proceed. 8. Damages, § 239*—^when verdict will not be disturbed. Award of thirty-five hundred dollars to person knocked from step of street car by fence adjoining tracks, held not grossly excessive or the result of passion and prejudice.